—Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about May 16, 2001, which, upon consideration of objections to the orders of the Hearing Examiner dated May 17, 2000 and February 13, 2001, made additional findings of fact based upon evidence previously admitted before the Hearing Examiner, calculated respondent’s support obligations under statutory guidelines utilizing respondent’s gross income, ordered respondent to pay to petitioner monthly support in the amount of $2,662.50, and set arrears at $45,262.50 minus any payments made by respondent under certain prior support orders, unanimously affirmed, without costs.
In this child support proceeding, the court had sufficient evidence to determine the needs of the child and made the proper statutory calculation of combined parental income utilizing the parties’ gross income as “reported in the most recent federal income tax return” (Family Ct Act § 413 [1] [b] [5] [i]).
The court properly exercised its discretion with respect to imputation of income (see Family Court Act § 413 [1] [b] [5] [iv]; Matter of Klein v Klein, 251 AD2d 733, 735) when it declined to impute income to petitioner based on unspecified aid allegedly received by her prior to the institution of temporary child support payments by respondent.
We have considered respondent’s remaining arguments and find them unavailing. Concur — Tom, J.P., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.